 


114 HR 3674 IH: Labor Statistics Improvement Act
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3674 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2015 
Mr. Conyers (for himself, Mr. Fitzpatrick, Ms. Wilson of Florida, Ms. Kaptur, Mr. Burgess, Mr. Westmoreland, Mr. Meeks, Mrs. Lawrence, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a commission to examine the processes used by the Bureau of Labor Statistics to provide unemployment rates and to make recommendations to Congress for any changes in methodology or improvements to such processes. 
 
 
1.Short titleThis Act may be cited as the Labor Statistics Improvement Act. 2.Establishment of commissionThere is established an independent commission to be known as the Commission to Improve Labor Statistics. 
3.Duties of commissionThe Commission shall— (1)examine and make an assessment of the process by which the Bureau of Labor Statistics collects, processes, analyzes, and disseminates statistical data relating to unemployment rates, including— 
(A)the methods used for determining that an individual is or is not considered to be looking for work, including what constitutes actively looking versus passively looking or discouraged and how to take into account the intensity with which individuals are searching for a job; and (B)the utility of the six measures used by the Bureau for reporting labor underutilization; 
(2)formulate recommendations for any improvement to such process and methods, including proposals for any alternative measures of labor force participation, taking into account evidence that— (A)the official unemployment rate doesn’t always accurately reflect labor market strength; and 
(B)unemployment rates may vary over a business cycle due to changes in labor force participation rather than from factors affecting labor market strength, including— (i)the employment-to-population (EPOP) ratio for prime-age individuals and the existence of missing workers or potential workers who, because of weak job opportunities, are neither employed nor actively seeking a job; 
(ii)the voluntary quits rate; and (iii)the rates of wage growth and reservation wage of potential workers; and 
(3)develop a new method or methods for determining and reporting underemployment that takes into consideration workers— (A)who are not in jobs that match their skill set or education; and 
(B)who are earning less than other workers in similar occupations or with similar skill sets and education. 4.Membership of commission (a)AppointmentThe Commission shall be composed of four members appointed from among individuals with experience in the private sector, academia, or the Federal civil service, each having expertise in economic analysis, understanding labor markets, or statistical analysis. Members shall be appointed as follows: 
(1)Four members appointed by the President. (2)Two members appointed by the President pro tempore of the Senate. 
(3)Two members appointed by the Speaker of the House of Representatives. (b)Deadline for appointmentEach member shall be appointed to the Commission not later than 90 days after the date of enactment of this Act. 
(c)Terms and vacanciesEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall be filled in the manner in which the original appointment was made. (d)Basic pay and travel expensesMembers shall serve without pay. Each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
(e)QuorumSix members of the Commission shall constitute a quorum but a lesser number may hold hearings. (f)ChairpersonThe Chairperson of the Commission shall be elected by the members. 
(g)MeetingsThe Commission shall meet at the call of the Chairperson. 5.Staff of commission (a)StaffThe Chairperson may appoint and fix the pay of the personnel of the Commission as the Chairperson considers appropriate. 
(b)Applicability of certain civil service lawsThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. (c)Staff of Federal agenciesUpon request of the Chairperson, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
6.Report of commissionNot later than 180 days after the date on which all original members have been appointed to the Commission, the Commission shall transmit to the President and Congress a report that contains a detailed statement of the findings and recommendations of the Commission developed pursuant to section 3. 7.Termination of commission (a)TerminationThe Commission shall terminate 90 days after the date of submission of the report pursuant to section 7. 
(b)Administrative activities before terminationThe Commission may use the 90-day period referred to in subsection (a) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the second report.  